June 30, 2009 American Century Investments Statement of Additional Information American Century Municipal Trust High-Yield Municipal Fund Long-Term Tax-Free Fund New York Tax-Free Fund Tax-Free Bond Fund Tax-Free Money Market Fund This statement of additional information adds to the discussion in the funds’ prospectuses dated October 1, 2008 and June 30, 2009, but is not a prospectus. The statement of additional information should be read in conjunction with the funds’ current prospectuses. If you would like a copy of a prospectus, please contact us at the address or telephone numbers listed on the back cover or visit American Century Investments' Web site at americancentury.com. This statement of additional information incorporates by reference certain information that appears in the funds’ annual and semiannual reports, which are delivered to all investors.
